DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on December 16, 2021 was received. Claims 1 and 10-20 were amended. No claim was canceled. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued September 16, 2021. 

Claim Objections
Claim rejections on 14-19 are withdrawn, because the claims have been amended.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Boyd (US20170140970) on claims 1-3, 7-10, 13-15 and 20 are withdrawn, because the claims have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US20170140970) in view of Nishimura (US20070212816). 
Regarding claim 1, Boyd teaches a method of making an electrostatic chuck to support substrate in a plasma processing for making semiconductor devices, which is also known as microelectronics (abstract, paragraphs 0001-0002) (a method of processing microelectronic workpieces). Boyd teaches to form a “thin film” protective layer on the surface of the chuck (paragraph 0016), wherein the chuck is positioned inside a processing chamber (paragraph 0021) and the layer is formed by process such as chemical vapor depositions (paragraph 0051) which is well known to be performed inside a processing chamber (forming a layer on a surface of a chuck within a processing chamber). Boyd’s layer reads on the thin film limitation as the claim does not specify the thickness of the thin film. Boyd teaches during the plasma process, the substrate (microelectronic workpiece) is placed on the protective coating of the chuck (paragraphs 0002, 0024) and plasma etching is performed on the substrate (paragraphs 0002, 0024).
Boyd teaches all limitations of this claim, except the protective layer is a thin film that provides lubrication between the microelectronic workpiece and the chuck. However, Nishimura teaches a substrate processing system which enables scratching of the rear surface of a substrate to be prevented, wherein the substrate process is plasma etching, the substrate is a semiconductor wafer and the substrate is supported by an electrostatic chuck (abstract, paragraphs 0002, 0006 and 0031). Nishimura teaches to deposit a thin film protective layer on the backside of the substrate to prevent the rear surface of the substrate to be scratched (paragraph 0010) and it would be 
Regarding claim 2, Boyd teaches the plasma process is etching (paragraph 0002).

Regarding claim 4, Boyd teaches all limitations of this claim, except the plasma etch process comprises a reactive ion etch process. However, Nishimura teaches a substrate processing system which enables scratching of the rear surface of a substrate to be prevented, wherein the substrate process is plasma etching, the substrate is a semiconductor wafer and the substrate is supported by an electrostatic chuck (abstract, paragraphs 0002, 0006 and 0031). Nishimura teaches the plasma etching process is reactive ion etch (RIE) (paragraphs 0004, 0053 and 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use RIE as the plasma etching system as suggested by Nishimura in the method of processing microelectronics as disclosed by Boyd because Nishimura teaches RIE is a common etching process for manufacturing semiconductor device (paragraphs 0004, 0053 and 0056).
Regarding claim 7, Boyd teaches to inject an inert gas (helium) between the chuck and the substrate to enhance heat transfer (facilitate thermal conductance) (paragraph 0027) 
Regarding claim 8, Boyd teaches the chuck is electrostatic chuck (paragraph 0017).
Regarding claim 9, Boyd teaches the substrate is a semiconductor substrate (wafer) (paragraphs 0002, 0021).
Regarding claim 10, Boyd teaches the mesas (part of the protective coating) (paragraphs 0036-0037) minimize a contact area of the backside of the substrate with 
Regarding claim 11, Nishimura teaches to deposit a protective layer on the backside of the substrate to prevent the rear surface of the substrate to be scratched (paragraph 0010) and it would be reasonably expected to reduce contact between the chuck and the backside surface of the substrate; wherein the protective layer is CF type protective film formed by CVD (paragraphs 0039 and 0067), which the same as the claimed invention. Since Boyd also teaches the protective layer on chuck was intended to reduce contact with the workpiece (see paragraph 0039), it would be obvious to one of ordinary skill in the art that the CF protective coating of Nishimura would be able to formed on the surface of the chuck in Boyd to achieve the same effect of reduced scratches of the backside of the substrate. It is the position of the examiner that property of “the scratches tending to form particles that can be transported to a front side of the microelectronic workpiece”, is intrinsic and reasonably expected from the combination of Boyd and Nishimura, given that the plasma etching process, substrate (semiconductor) and the protective coating material CF type protective film formed by CVD (carbon based) disclosed by Boyd and/or Nishimura and the present application are the same.
Regarding claim 12, it would be reasonably expected the method reduces particle count on the front side of the microelectronic workpiece by 1 to 80 percent by using the protective layer, given that the plasma etching process, substrate (semiconductor) and the protective layer (CF type by CVD) disclosed by Boyd in view of Nishimura and the present application are the same

Regarding claim 14, Boyd teaches the forming of the protective layer comprises deposition the layer using a deposition process (paragraphs 0036, 0047 and 0051).
Regarding claim 15, Boyd teaches the deposition process of the protective layer comprises a plasma deposition (paragraph 0051).
Regarding claim 16, Nishimura teaches protective layer is CF type (carbon based) protective film formed by CVD (paragraphs 0039 and 0067).
Regarding claim 20, Boyd teaches to refurbish the chuck by removing and grinding the mesas and ceramic coating (both are part of the protective coating) (paragraph 0049) (performing a clean process to remove the layer from the surface of the chuck). 

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US20170140970) in view of Nishimura (US20070212816) as applied to claims 1-4, 7-16 and 20 above, and further in view of Matsuoka (US20090230558). 
Regarding claim 17, Boyd in view of Nishimura teaches all limitations of this claim, except the plasma deposition process uses a as chemistry as recited in the instant claim. However, Matsuoka teaches a method of manufacturing a semiconductor device (abstract) and discloses a CF film formed by plasma CVD uses a gas chemistry of CH2F2, CHF3 and C4F8 (paragraphs 0057-0058). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CH2F2, CHF3 and C4F8 as the plasma deposition gas chemistry as suggested by Matsuoka in the method of processing microelectronics as disclosed by Boyd in view of Nishimura because Matsuoka teaches those gases are the film forming gas for CF film by plasma deposition (paragraphs 0057-0058).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US20170140970) in view of Nishimura (US20070212816) as applied to claims 1-4, 7-16 and 20 above, and further in view of Watanabe (US5384682). 
Regarding claim 18, Boyd in view of Nishimura teaches all limitations of this claim, except the layer is silicon based film. However, Watanabe teaches an electrostatic chuck (abstract) and discloses a protective film is formed on the surface of the chuck (column 5 lines 20-25). Ceramic material containing silicon (silicon based film) and AIN/Al2O3 (Boyd’s protective film materials see paragraph 0050) in protective film of the electrostatic chuck are considered as functionally equivalent as evidenced 2O3 as protective film in the method of processing microelectronics as disclosed by Boyd. It is the position of the examiner that property of “protective layer provides lubrication between the microelectronics workpiece and the chuck”, is intrinsic and reasonably expected from the combination of Boyd, Nishimura and Matsuoka, given that the plasma etching process, substrate (semiconductor) and the protective coating material silicon type protective disclosed by Boyd in view of Nishimura and Matsuoka and the present application are the same.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US20170140970) in view of Nishimura (US20070212816) and Watanabe (US5384682) as applied to claims 1-4, 7-16, 18 and 20 above, and further in view of Kitagaito (US20160086817).
Regarding claim 19, Boyd in view of Nishimura and Watanabe teaches all limitations of this claim, except the plasma deposition process gas chemistry. However, Kitagaito teaches a plasma etching method (abstract) and discloses a silicon containing film (silicon, silicon oxide and silicon nitride, which are also the silicon containing film in Watanabe, see column 5 lines 20-31), is deposited by plasma CVD using silicon contain gas such as SiCl4 (paragraph 0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SiCl4 as the plasma deposition gas chemistry as suggested by Kitagaito in the method of processing microelectronics as disclosed by Boyd in view of Watanabe because Kitagaito teaches 4 is the film forming gas for silicon containing film by plasma deposition (paragraph 0062).
Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Boyd does not teach the new limitations of claims 1 and 13.

In response to Applicant’s arguments, please consider the following comments:
The new limitations are addressed using the addition references (see rejection above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717